  Recommend:
         Casef~Approval
                 2:20-cr-00452-SVW   ❑DisapprovalDocument 45            Filed 11/20/20 Page 1 of 2 ;x~Page
                                                                                                         ~_ . ID #:486
                                    (ifdisapproval is checked, please                                            ev
                                     complete the bottom ofpage 2)
              (Sufficient amount of equity
                                                                                                                             c:?
                                                                                                                ~ y-
                                                                                                                <„F
                                                                                                                                          C
             J$Lot Book Report confirming title (dated on or after                                                           N            C .~`°
               date on which surety recorded Deed ofTrust)                                                                                ~.)
                Property Appraisa1(assessed value or signed written                                        I~       _.?'.
                                                                                                                      _:.,
                                                                                K, U.S. DISTRICT COURT                       -'~
               appraisal ofcurrent market value)                                                                '
                                                                                                                ~....:                     ~:
               ,Recorded Deed of Trust naming the Clerk of the U.S.                                               - ; .. .
                                                                                                                             n1
               District Court, herein called BENEFICIARY
                                                                                 Gov 2 02020
 On           LL                                     yyQl
                     Da e                          Extension                    ~LOISTR aFCALIFORNIA
                                                                                       ,C     DEPUTY
 By:

 Signature:

                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA

 UNITED STATES OF AMERICA                                         I CASE NUMBER
                                                       PLAINTIFF, ~             2:20-CR-00452-SVW-1
                                  v.
  BENJAMIN JONG REN HUNG

                                                 DEFENDANT(S). ~              ~'FIDAVIT OF SURETY(IES)(PROPERTY)

    I(We),the undersigned surety(ies), state on oath:

    That I(we)permanently reside within the jurisdiction ofthe United States District Court for the Central District of California, or in
                                                                                        (City, State),at the addresses)indicated; that
I(we)am(are) the legal owners) of the property described below and the representations as to my (our) ownership and equity in said
property are true and correct;
     That I(we)am(are)worth the amount specified in the bond, to wit: $ 2,000,000.00-------         ,over and above my(our)just debts and
liabilities and exclusive of property exempt from execution.

    I(We)further state that I(we)understand the provisions ofthe bond ofthe defendant named above for which this affidavit supports
and I(we)aclrnowledge and agree that I(we)and my(our) personal representatives are bound,jointly and severally with the defendant
and any other sureties, to pay to the United States of America the bond amount specified in the event the bond is forfeited.

    I(We)further promise not to transfer or encumber said property until final disposition ofthis case and exoneration of the subjact bond
by Order ofthe Court.

     I(We)hereby subject said funds, and agree to be bound as a condition of this bond, by the provisions ofLocal Criminal Rule 46-6,
as set forth below in this document.

    I(We)understand that it is my(our)obligation to inform the Court and counsel of any change in residence address or employment
ofthe defendant immediately upon such a fact becoming lrnown to me (us).

    I(We)further agree and understand that, unless otherwise ordered by the Court, the bond for which this affidavit is supports is a
continuing bond (including any proceeding on appeal or review) which shall continue in full force and effect until such time as the
undersigned is(are) duly exonerated by Order ofthe Court.


LOCAL CRIMINAL RULE 46-6-BOND - SUMMARYADJUDICATION OF OBLIGATION
    A bond ofundertaking presentedforfiling shall contain consent and agreement ofthe principal and surety that in case ofdefault or
contumacy on the part ofthe principal or surety, the Court may upon ten (10) days notice proceed and summarily render ajudgment in
accordance with the obligation undertaken and issue a writ ofexecution upon suchjudgment. An indemnitee orparty in interest seeking
ajudgment on a bond or undertaking shall proceed by Motionfor Summary Adjudication ofObligation and Eacecution. Service may be
made on corporate surety as provided in 31 U.S.C. X9306.


                                                AFFIDAVTI'OF SLTRETY(IES)(PROPERTY
CR-3(12/05)                                                                                                                        Page 1 of2
          Case 2:20-cr-00452-SVW Document 45 Filed 11/20/20 Page 2 of 2 Page ID #:487
 Address and description of properly:
  1057 OLD MILL ROAD,SAN MARINO,CA 91108
  SEE EXI~IT "A" FOR LEGAL DESCRIPTION

 Each surety must indicate theform in which title toproperty is held and ifthere are other title holders, each mustsign assurety andfurnish
 pertinent information.

 Issac Hung &Celia Hung,trustees                       1057 Old Mill Rd.
 Print Name of Surety                                  Address of Surety

     X X X - X X-                                       San Marino, CA 91108
 Social Security Number (Last 4 digits only)            City, State, Zip Code

 ❑ Sole Holder or Owner         ❑Tenancy in Common             ❑Joint Tenancy          L~Other:Owned in Trust

 Percentage of                      Present Fair Market                                 Total Amount of
 Interest of Surety%100             Value ofProperty $ 3,900,000.00                     Encumbrances and/or All Liens $861,123.17
                                    (supporting documentation attached)                 (list below separately)

 CHASE                                         PO BOX 14411 Des Moines,IA 50306
 Name ofHolder of 1 ~` Encumbrance             Address, City, State, Zip Code


 Name ofHolder of2°d Encumbrance               Address, City, State, Zip Code


 Name of Holder of 3ra Encumbrance             Address, City, State, Zip Code

Total Equity $3,038,876.17                     Homesteaders ❑Yes L~No                   Amount of Exemption $,
(after deduction ofencumbrance/liens)          Exemption Filed?


 Number of other bonds or undertakings                           Amount of other bonds or undertakings

 Has the indicated property previously been USED as collateral? ❑Yes               L9~No
 Ifyes, list:

 Was appraisal given by a LICENSED appraiser? L~Yes              ❑ No. If not, what was basis of appraisal?

                 I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.
 Executed this          10        Day of NOVEMBER                                     2020

                                                                      FATHER
                                                                      Relationship of Surety
                                                                      MOTHER
                                                                      Relationship of Surety


 Above Surety Approved:                                                                               Dated:      020        0?~



 RECOMMEND DISAPPROVAL OF THIS BOND FOR THE FOLLOWING REASON(S):

 ❑ Discrepancy in title documentation             ❑Insufficient documentation to establish value of property
 ❑ Amount ofliens and/or encumbrances reduces value of property to less than required amount
 ❑ Other (Explain):


 Dated:
                                                                                   Assistant U.S. Attorney
                                                 AFFIDAVIT OF SURETY(IES)(PROPER'Tl~
 CR-3(12/05)                                                                                                                     Page 2 of2
